Citation Nr: 1047405	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-11 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a disability rating greater than 20 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A Travel Board hearing was held at the RO in 
March 2010 before the undersigned Acting Veterans Law Judge and a 
copy of the hearing transcript has been added to the record.

The issues of entitlement to service connection for 
peripheral neuropathy of the left upper extremity and for 
peripheral neuropathy of the right upper extremity have 
been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these claims and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran has contended that he is entitled to a TDIU.  He 
specifically testified in March 2010 that his service-connected 
peripheral neuropathy in each of the lower extremities, PTSD, and 
residuals of prostate cancer prevented him from working.  
Unfortunately, there is in insufficient evidence in the record 
concerning the disability rating currently assigned for the 
Veteran's service-connected residuals of prostate cancer or his 
current total disability rating for VA compensation purposes for 
the Board to adjudicate the merits of his TDIU claim at this 
time.  The Board observes that, while the Veteran's appeal for a 
TDIU was pending, the RO proposed to reduce the disability rating 
from 100 percent to 40 percent for his service-connected 
residuals of prostate cancer in a September 2009 rating decision.  
After this decision was issued, the Veteran requested a personal 
hearing on the proposed rating reduction in correspondence 
received at the RO later in September 2009.  The Board notes that 
there is no further indication in the claims file as to the 
status of the proposed rating reduction, the current disability 
rating assigned for the Veteran's service-connected residuals of 
prostate cancer, or the Veteran's current total disability rating 
for VA compensation purposes.  This information is important as 
the regulations governing TDIU provide specific disability 
percentages in order to qualify for a TDIU.  See 38 C.F.R. § 4.16 
(2010).  Nor is there a complete copy of the September 2009 
rating decision in the claims file; it appears that the partial 
copy of this rating decision included in the claims file may have 
been submitted by the Veteran when he requested a personal 
hearing on the proposed rating reduction.  In any event, because 
adjudication of the proposed rating reduction for the Veteran's 
service-connected residuals of prostate cancer likely will affect 
his TDIU claim, the Board finds that these claims are 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are inextricably intertwined when 
they are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  Thus, on remand, the RO/AMC first should complete 
the adjudication process outlined in 38 C.F.R. § 3.105 for the 
proposed rating reduction for service-connected residuals of 
prostate cancer by holding the personal hearing requested by the 
Veteran and then re-adjudicate the TDIU claim.

The Veteran also contends that his service-connected peripheral 
neuropathy in each of the lower extremities is more disabling 
than currently evaluated.  The Veteran testified in March 2010 
that he was in receipt of Social Security Administration (SSA) 
disability benefits for peripheral neuropathy and for PTSD.  He 
also testified that he experienced peripheral neuropathy in each 
of the upper extremities.  The Board notes that VA has a duty to 
obtain SSA records when it has actual notice that the Veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, on remand, the RO/AMC must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA disability 
benefits and all underlying medical records.  

The Veteran also testified that his service-connected peripheral 
neuropathy in each of the bilateral lower extremities had 
worsened significantly since his most recent VA examination.  A 
review of the claims file indicates that the Veteran's most 
recent VA examination for peripheral neuropathy occurred in 
September 2009.  Accordingly, and because this appeal is being 
remanded for additional development, the Board finds that, on 
remand, the Veteran should be scheduled for an updated VA 
examination which addresses the current nature and severity of 
his service-connected peripheral neuropathy in each of the 
bilateral lower extremities.  Because the Veteran also testified 
that he experiences peripheral neuropathy in each of the upper 
extremities, the Board finds that this examination should address 
these claimed disabilities as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
September 3, 2009, rating decision, which 
proposed to reduce the disability rating 
assigned for the Veteran's service-connected 
residuals of prostate cancer from 100 percent 
to 40 percent, and include it in the claims 
file.  

2.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide the Veteran's complete SSA records, 
including any administrative decision(s) on 
his application for SSA disability benefits 
and all underlying medical records.  A copy 
of any records obtained, or a negative reply 
from SSA, should be included in the claims 
file.

3.  Schedule the Veteran for a personal 
hearing on the proposed rating reduction from 
100 percent to 40 percent for his service-
connected residuals of prostate cancer.  See 
generally 38 C.F.R. § 3.105.  A copy of the 
hearing notice letter should be included in 
the claims file.  If the Veteran fails to 
report for this hearing, this fact should be 
noted in the claims file as well.  After the 
hearing is held, readjudicate the proposed 
reduction in the disability rating from 
100 percent to 40 percent for the Veteran's 
service-connected residuals of prostate 
cancer in accordance with 38 C.F.R. § 3.105.  
This issue should be returned to the Board 
only if the Veteran perfects a timely appeal.

4.  Then, schedule the Veteran for updated VA 
examination which addresses the current 
nature and severity of his service-connected 
peripheral neuropathy in each of the lower 
extremities and to determine the nature and 
etiology of his claimed peripheral neuropathy 
in each of the upper extremities.  The 
claims file should be provided to the 
examiner(s) for review.  All appropriate 
testing should be conducted.  The examiner(s) 
should be asked to determine whether the 
Veteran's service-connected peripheral 
neuropathy in either of his lower extremities 
is manifested by moderately severe incomplete 
paralysis of the sciatic nerve or severe 
incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  The 
examiner(s) also should be asked to determine 
whether the Veteran's service-connected 
peripheral neuropathy in either of his lower 
extremities is manifested by complete 
paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement is 
possible of the muscles below the knee, and 
flexion of the knee is weakened or (very 
rarely) lost.  Based on a review of the 
claims file and the results of the Veteran's 
physical examination, the examiner(s) further 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that peripheral 
neuropathy in either of the upper 
extremities, if diagnosed, is related to 
active service or any incident of service.  A 
complete rationale should be provided for any 
opinion(s) expressed.

5.  Schedule the Veteran for VA examination 
to determine the impact of his service-
connected disabilities on his employability.  
The claims file should be provided to 
the examiner(s) for review.  The examiner 
should obtain a complete occupational history 
from the Veteran, if possible.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
service-connected residuals of prostate 
cancer, PTSD, peripheral neuropathy of the 
right lower extremity, peripheral neuropathy 
of the left lower extremity, diabetes 
mellitus, and/or hypertension, alone or in 
combination, preclude him from securing and 
maintaining substantially gainful employment.  
A complete rationale should be provided for 
any opinion(s) expressed.

6.  Then, readjudicate the Veteran's claims 
for disability ratings greater than 
20 percent for peripheral neuropathy of the 
right lower extremity and for peripheral 
neuropathy of the left lower extremity and 
his TDIU claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

